Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 3, 2019

                                    No. 04-19-00295-CR

                                  Luis Manuel AGUILAR,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CR7357W
                     Honorable Catherine Torres-Stahl, Judge Presiding

                                           ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on July 3, 2019.


                                              _____________________________
                                              Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of July, 2019.

                                              _____________________________
                                              Keith E. Hottle, Clerk of Court